Title: From George Washington to James Lloyd, 13 June 1798
From: Washington, George
To: Lloyd, James



Dear Sir,
Mount Vernon 13 June 1798

I have received, and thank you, for your favour of the 6th instant and its enclosure.
It is very consoling to perceive such an expression of the spirited feelings of the Yeomanry, and other description of the people of this Country as appears in the Addresses, going from all quarters, to the President of the United States, and to Congress; and it is peculiarly pleasing to find that this Spirit pervades the western parts of the Atlantic States.

⟨Much⟩ is it to be wished that, this unanimity might effect a change in the conduct, even if it should produce no conviction in the minds, of some of the leaders of opposition.
What are the Sentiments of the People of Kentucky? or has there been any reverberation yet? With esteem & regard I am—Dear Sir—Yr Obedt Hble Servt

Go: Washington

